Citation Nr: 1035604	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  98-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include situational depression and posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable disability evaluation for the 
Veteran's left ankle fracture residuals for the period prior to 
June 3, 1998.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left ankle fracture residuals for the 
period on and after June 3, 1998.  

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which, in pertinent part, established service connection 
for left ankle fracture residuals; assigned a noncompensable 
evaluation for that disability; and effectuated the award as of 
June 20, 1997.  In June 2000, the Board, in pertinent part, 
remanded the issue of an initial compensable evaluation for the 
Veteran's left ankle fracture residuals to the RO for additional 
action.  

In September 2003, the RO, in pertinent part, determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
situational depression; denied service connection for a chronic 
sleep disorder; and denied a total rating for compensation 
purposes based on individual unemployability.  In February 2004, 
the RO increased the evaluation for the Veteran's left ankle 
fracture residuals from noncompensable to 10 percent disabling 
and effectuated the award as of June 3, 1998.  In August 2004, 
the RO determined that new and material evidence had not been 
submitted to reopen the Veteran's claim of entitlement to service 
connection for PTSD.  In February 2007, the Board remanded the 
Veteran's claims to the RO so that he could be afforded a hearing 
before a Veterans Law Judge.  In January 2009, the Veteran was 
afforded a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  In a March 2009 decision, the Board reopened 
the Veteran's service connection claims for psychiatric 
disorders.  However, the service connection claims for 
psychiatric disorders, the increased rating claims for residuals 
of a left ankle fracture, and the TDIU claim were again remanded 
in order to develop the Veteran's claimed PTSD stressors and 
afford him new VA psychiatric and orthopedic examinations.  

Regrettably, the issues of entitlement to service connection for 
an acquired psychiatric disorder, to include situational 
depression and PTSD, and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are again REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period prior to June 3, 1998, the Veteran's left 
ankle fracture residuals were manifested by normal range of 
motion of the left ankle, with no evidence of arthritis or 
ankylosis.  

2.  For the period since June 3, 1998, the Veteran's left ankle 
fracture residuals were manifested by dorsiflexion limited to no 
less than 10 degrees and plantar flexion limited to no less than 
45 degrees, with no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  Prior to June 3, 1998, the criteria for an initial 
compensable evaluation for left ankle fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5271 
(1998).

2.  Since June 3, 1998, the criteria for an initial evaluation in 
excess of 10 percent for left ankle fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's increased rating claim for his left ankle 
disability arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, Social Security 
Administration (SSA) records, and private treatment records with 
the claims folder, and he was afforded VA examinations in August 
1997, August 2002, and November 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Here, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's left ankle disability 
since the November 2009 VA examination.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  The Board finds that no 
additional assistance is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.	Increased Rating Claims

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the United States 
Court of Appeals for Veterans Claims (Court)emphasized the 
distinction between a new claim for an increased evaluation of a 
service-connected disability and a case (such as this one) in 
which a veteran expresses dissatisfaction with the assignment of 
an initial disability evaluation where the disability in question 
has just been recognized as service-connected.  VA must assess 
the level of disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known as 
"staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, there has not been a material change in 
the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.


Entitlement to a Compensable Disability Evaluation for the 
Veteran's
Left Ankle Fracture Residuals for the Period Prior to June 3, 
1998

The Veteran initially filed a claim for entitlement to service 
connection for left ankle fracture residuals in June 1997.  He 
was granted service connection for left ankle fracture residuals 
in a March 1998 rating decision and awarded a noncompensable 
evaluation effective from June 20, 1997, the date of his claim, 
under Diagnostic Code 5271.  He filed a notice of disagreement 
seeking a higher initial evaluation in July 1998.  Eventually, in 
a February 2004 rating decision, the RO increased his evaluation 
to 10 percent disabling effective June 3, 1998, the date on which 
he began receiving VA treatment due to complaints of left ankle 
pain.  As such, the Board will first consider the propriety of 
the initial noncompensable rating for bilateral hearing loss 
prior to June 3, 1998.  

The Veteran's service-connected left ankle arthritis has been 
rated under Diagnostic Code 5271, which evaluates the ankle 
disability based on limitation of motion.  Moderate limitation of 
motion of the ankle warrants a 10 percent evaluation.  A 20 
percent evaluation requires marked limitation of motion.  38 
C.F.R. Part 4, Code 5271.  Normal range of motion in an ankle is 
considered to be zero to 20 degrees of dorsiflexion and zero to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
Ankylosis of the ankle provides higher ratings under Diagnostic 
Code 5270.  

With regard to the left ankle, the Veteran may also be rated 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent rating 
is warranted when there is X-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

Thus, under Diagnostic Code 5003, the highest rating permitted is 
10 percent for one joint; in this case, the left ankle joint.  

In the period between June 20, 1997, and June 3, 1998, the 
Veteran was afforded a VA joints examination in August 1997.  The 
Veteran complained of recurrent myalgias, with no clear-cut 
arthralgias, joint, swelling, or impaired range of motion.  
Bilateral ankle joint examination revealed no swelling, 
tenderness, or abnormal range of motion.  

Treatment records from this period do not reveal limitation of 
motion of the left ankle.

The VA joints examination which explicitly found that the Veteran 
did not suffer from abnormal range of motion, let alone 
"moderate" limitation of motion.  Furthermore, there was no X-
ray evidence of arthritis of the left ankle.  Similarly, there 
was no evidence of ankylosis of the left ankle to warrant a 
higher rating under Diagnostic Code 5270.  In light of the 
forgoing, the Board finds that the Veteran's complaints of pain 
were considered.  Therefore, the applicable diagnostic codes, 
even in consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, do 
not provide a basis for a compensable evaluation prior to June 3, 
1998.  


Entitlement to a Disability Evaluation in Excess of 10 Percent 
for the Veteran's Left Ankle Fracture Residuals for the Period on 
and after June 3, 1998

As discussed above, in a February 2004 rating decision, the RO 
increased the Veteran's evaluation for left ankle fracture 
residuals to 10 percent disabling effective June 3, 1998, the 
date on which he began receiving VA treatment due to complaints 
of left ankle pain.  As such, the Board must now consider whether 
the Veteran is entitled to a disability rating in excess of 10 
percent on and after June 3, 1998.  

The Veteran was afforded two VA joints examinations during this 
time period.  At the first such examination, conducted in August 
2002, the Veteran complained of persistent, intermittent ankle 
pain which had worsened since the time of his August 1997 VA 
examination.  He denied symptoms of instability and well as a 
history of surgery.  In addition, he only described vague pain 
and was unable to relate a specific area of the ankle that was 
tender.  

Upon physical examination, his left ankle was found to have 
dorsiflexion up to 10 degrees and plantar flexion up to 50 
degrees.  He exhibited excellent subtalar motion, although there 
was some mild tenderness to palpation in the region of the 
anterior talofibular ligament.  He had mild anterior drawer sign 
during plantar flexion and negative anterior drawer sign during 
dorsiflexion, and was otherwise neurovascularly intact.  There 
was no evidence of subluxating peroneal tendons, and he exhibited 
good strength in the tibialis anterior and tibialis posterior, as 
well as in the peroneal muscles.  X-rays revealed no fractures or 
dislocations, with very minimal or early degenerative 
osteoarthritic change in the left ankle.  The examiner diagnosed 
the Veteran with left ankle pain and found no disabilities that 
would affect his function.  In addition, he found no evidence of 
significant ankle instability.  

The Veteran was afforded his most recent VA joints examination in 
November 2009, at which time he was diagnosed with degenerative 
joint disease of the left ankle.  The Veteran described giving 
way; instability; pain; weakness; incoordination; decreased speed 
of joint motion; locking episodes of one to three times per 
month; and severe, weekly flare-ups of joint disease.  He did not 
describe constitutional symptoms or incapacitating episodes of 
arthritis, however.  Upon physical examination, the examiner 
found that there was no inflammatory arthritis.  The examiner 
found that there was mild weakness of the left toe extensors and 
flexors due to pain in the left ankle, as well as pain primarily 
in the Achilles' tendon area upon flexion, extension, inversion, 
and eversion.  However, the examiner did not find evidence of 
ankle instability, tendon abnormality, or angulation.  Upon range 
of motion testing, left ankle dorsiflexion was to 20 degrees, 
while left ankle plantar flexion was to 45 degrees.  There was 
objective evidence of pain following repetitive motion, but no 
evidence of ankylosis.  X-rays revealed minimal degenerative 
changes of the left ankle, with no evidence of acute fracture or 
dislocation.  

In addition, the Veteran was afforded an examination in March 
2000 in conjunction with his Social Security Administration (SSA) 
disability benefits claim.  The examiner conducted range of 
motion tests of his left ankle, and found his dorsiflexion, 
plantar flexion, inversion, and eversion to be normal.  

The Board finds that the symptomatology reflected in the evidence 
from June 3, 1998, to the present does not meet the criteria 
needed to establish an evaluation in excess of 10 percent for 
left ankle fracture residuals.  Specifically, although the 
Veteran's dorsiflexion was limited to as much as 10 degrees at 
his August 2002 examination (20 degrees being normal) and he was 
able to plantar flex to 45 degrees at his November 2009 
examination (45 degrees being normal), these cannot be said to 
constitute a "marked" limitation of motion, as necessary to 
establish a 20 percent rating.  Moreover, although X-ray findings 
established arthritis in the left ankle, the highest rating 
permitted is 10 percent permitted for a single joint under 
Diagnostic Code 5003.  Finally, as established in the November 
2009 VA joints examination, there was no evidence of ankylosis to 
permit a higher rating under Diagnostic Code 5270.  In light of 
the forgoing, the Board finds that the Veteran's complaints of 
pain were considered.  Therefore, the applicable diagnostic 
codes, even in consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
and the DeLuca factors, do not provide a basis for an evaluation 
in excess of 10 percent since June 3, 1998.  

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse than 
rated.  In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant a higher rating for his left ankle 
fracture residuals.  He is clearly competent to make such 
assertions.  However, disability ratings are made by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative than 
the Veteran's assessment of the severity of his disability.  In 
sum, after a careful review of the evidence of record, the Board 
finds that the benefit of the doubt rule is not applicable and 
the appeal is denied.  

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
ankle disability is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's left ankle with 
the established criteria found in the rating schedule for 
arthritis and/or ankle disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
loss of motion as well as pain on motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his left ankle disability.  Additionally, 
although the Veteran has been unemployed for over a decade due to 
his psychiatric disability, there is not shown to be evidence of 
marked interference with employment due to his left ankle 
disability alone.  There is nothing in the record which suggests 
that the left ankle disability itself markedly impacted his 
ability to perform his job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.



ORDER

Entitlement to a compensable disability evaluation for the 
Veteran's left ankle fracture residuals for the period prior to 
June 3, 1998, is denied.

Entitlement to a disability evaluation in excess of 10 percent 
for the Veteran's left ankle fracture residuals for the period on 
and after June 3, 1998, is denied.  


REMAND

The Veteran also seeks entitlement to service connection for an 
acquired psychiatric disorder as well as entitlement to a TDIU.  
Unfortunately, the Board finds a remand necessary because the RO 
has not substantially complied with the Board's prior March 2009 
remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the 
Court held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that the 
Board errs as a matter of law when it fails to ensure compliance 
with remand orders.  

Although the RO is required to comply with remand orders, it is 
substantial compliance, not absolute compliance, that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied with 
the Board's remand order").

In March 2009, the Board remanded the issue on appeal to the RO 
for additional development regarding the Veteran's claim for 
service connection for situational depression and PTSD.  In this 
regard, the Board instructed that the RO schedule the Veteran for 
a VA examination for compensation purposes which is sufficiently 
broad to accurately determine the current nature and severity of 
his chronic acquired psychiatric disabilities.  Specifically, the 
examiner was asked to:

. . .  advance an opinion as to whether it is more 
likely than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than 
not (i.e., probability less than 50 percent) that 
any identified psychiatric disability had its 
onset during active service; is etiologically 
related to the veteran's inservice psychiatric 
complaints and/or to a verified stressor; 
otherwise originated during or is causally related 
to active service; and/or is etiologically related 
to and/or increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  

The Board notes that the Veteran was afforded a new VA PTSD 
examination in January 2010 and diagnosed with dysthymia, 
polysubstance abuse, and borderline personality disorder.  
However, the examiner did not opine as to the likelihood that the 
Veteran's diagnosed psychiatric disorders were etiologically 
related to or aggravated by service or his service-connected 
disabilities.  See Clemons v . Shinseki, 23 Vet. App. 1 
(2009).Thus, the Board finds that Stegall requirements have not 
been met and the claim must be remanded in order to obtain an 
etiological opinion.

Furthermore, with respect to the claim for entitlement to a TDIU, 
the Court has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together. Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The claim of entitlement to a TDIU requires 
consideration of the effect on employability of all service-
connected disabilities.  The determination regarding the remanded 
issue could impact the veteran's TDIU claim.  The Board therefore 
finds these issues to be inextricably intertwined.  Thus, 
adjudication of the TDIU claim will be held in abeyance pending 
further development of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. The RO should return the claims folder to 
the author of the January 2010 VA PTSD 
examination so that he can issue an addendum 
to his original opinion.  This addendum 
should advance an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as likely 
as not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability less 
than 50 percent) that any identified 
psychiatric disability had its onset during 
active service; is etiologically related to 
the Veteran's in-service psychiatric 
complaints and/or to a verified stressor; 
otherwise originated during or is causally 
related to active service; and/or is 
etiologically related to and/or increased in 
severity beyond its natural progression due 
to his service-connected disabilities.  

The RO should send the claims folder to the 
examiner for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  The RO should then readjudicate the 
issues of entitlement to service connection 
for both a chronic depressive disorder, to 
include situational depression and chronic 
PTSD, and entitlement to TDIU.  If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case which addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last supplemental statement 
of the case.  The Veteran should be given the 
opportunity to respond to the supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


